EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sang Chul Kwon on January 12, 2021.

The application has been amended as follows: 
In claim 1, line 2, replace “consisting of the following order” with –consists of the following steps in sequential order—
In claim 1, delete 5th-3rd line from last, “wherein the step (d) is processed after mixing 1 to 30% by weight of thermally expandable microspheres based on the total weight and the latex with the resultant of the fat-liquoring process,”
In claim 1, replace last two lines with –wherein the heat treating in step (g) is performed at 80-130°C.--
In the abstract, line 1, replace “leather, the method” with –leather is described. The method—

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record, over Koga (JP 08089675) in view of Huh (KR1019960036188) and Reineking (US 2013/0198974), because the prior art does not .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/AMINA S KHAN/
Primary Examiner, Art Unit 1761